Citation Nr: 0704668	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  99-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a skin disorder, to 
include as a residuals of exposure to herbicides during 
service.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for the residuals of 
tobacco abuse, to include nicotine dependence.  

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran retired after 27 years of service.  He had active 
military service from May 1964 to November 1964 and from 
November 1964 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The case was previously before the Board in May 2003, when it 
was remanded for additional development.  Unfortunately, 
another remand is required.  

The issues other than service connection for a dental 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Loss of teeth is not considered a manifestation of Agent 
Orange exposure.  The veteran's loss of teeth does not fall 
under the categories of compensable dental conditions set 
forth in 38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.

2.  There is no evidence of dental trauma during active 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for loss 
of teeth as due Agent Orange exposure not met; residuals of 
dental trauma were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1118 West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.381, 4.150, 
17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
June 2003 satisfied the duty to notify provisions with 
respect to the claim for service connection for a dental 
disorder.  The veteran's service medical records, private and 
VA medical records have been obtained, and he has been 
accorded a VA Compensation and Pension examination.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.   This appeal initially stems from an RO rating 
decision in 1998, which is prior to the effective date of the 
current notice and duty to assist provisions.  Accordingly, 
the initial adjudication of the claim on appeal was prior to 
the letter which satisfied the current duty to notify and 
assist provisions.  However, the claim has been subsequently 
readjudicated in a Supplemental Statement of the Case dated 
June 2006.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

With respect to the veteran's claim for service connection 
for a dental disorder, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the veteran has not been provided a 
VA examination.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had any dental trauma during 
service, and he has never asserted that he had any such 
trauma.  Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the claim for service connection for 
a dental disorder.  

The veteran claims entitlement to service connection for a 
dental disorder.  In a June 1998 written statement, the 
veteran asserted that he had a dental disorder as a result of 
Agent Orange exposure during active service in Vietnam.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2003).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2002).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

The evidence of record reveals that the veteran did have 
service in Vietnam during the requisite period of time.  
Accordingly, he is presumed to have been exposed to Agent 
Orange during that service.  Nevertheless, service connection 
for a dental disorder as a residual of Agent Orange exposure 
must be denied as presumptive service connection for such a 
disorder is not authorized by the applicable law and 
regulations.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), generally does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  However, service connection for dental disorders 
is not a typical claim for service connection.  

The veteran is seeking service connection for a dental 
disability.  In April 1999, the veteran presented sworn 
testimony at a hearing before an RO Hearing Officer.  In this 
testimony, the veteran did not assert that his claimed dental 
disorder was the result of Agent Orange exposure.  Rather, 
the veteran testified that he had received dental treatment 
at VA medical facilities.  He further testified that the VA 
dentist told him to file a claim for service connection 
because the veteran "hadn't received proper treatment on 
active duty, as far as my teeth were concerned."  

It is initially noted that the veteran retired in June 1991 
after serving over 27 years on active service.  His current 
claim for service connection for a dental disorder was 
received by VA in July 1998.  By his own admission he has 
been receiving VA dental treatment.  The veteran's service 
dental records have been obtained and are complete.  In April 
1991, a full dental examination of the veteran was conducted 
with respect to his retirement from active service.  On this 
examination it was established that for teeth numbered 1, 2, 
4, 12, 16, 17, 18, 19, 30,and 31 were missing and were 
considered incurred in active duty for purposes of Army 
retirement dental treatment.  Review of all the service 
dental records does not reveal any indication of dental 
trauma during service.  The threshold question to be answered 
in this case is whether or not the appellant has presented a 
legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  If he has not done so, his appeal must be 
denied.  As explained below, the Board finds that he has not 
submitted such a claim.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
currently demonstrated chronic disability was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment. 
38 C.F.R. § 17.161(c).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131. If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The 
rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine 
whether the condition was incurred or aggravated 
in line of duty during active service. When 
applicable, the rating activity will determine 
whether the condition is due to combat or other 
in-service trauma, or whether the veteran was 
interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and 
periodontal tissues at the time of entry into 
active duty will be considered. Treatment during 
service, including filling or extraction of a 
tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition 
that was noted at entry, unless additional 
pathology developed after 180 days or more of 
active service.  (d) The following principles 
apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal 
at entry will be service- connected if they were 
filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at 
entry will be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but 
restorable at entry will not be service-connected 
on the basis that they were filled during service. 
However, new caries that developed 180 days or 
more after such a tooth was filled will be 
service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will 
be service-connected if extraction was required 
after 180 days or more of active service.  (5) 
Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.  (6) Teeth noted as missing at entry will 
not be service connected, regardless of treatment 
during service.  (e) The following will not be 
considered service-connected for treatment 
purposes:  (1) Calculus;  (2) Acute periodontal 
disease;  (3) Third molars, unless disease or 
pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or 
in-service trauma; and  (4) Impacted or malposed 
teeth, and other developmental defects, unless 
disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) 
Teeth extracted because of chronic periodontal 
disease will be service-connected only if they 
were extracted after 180 days or more of active 
service.  

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classifications and provisions 
set forth in the regulations.  38 C.F.R. § 17.161

The veteran has asserted a vague claim for service connection 
for a dental disorder which appears to be a claim for 
compensation.  Service connection for dental disabilities is 
only granted for treatment purposes as a result of dental 
trauma incurred during service.  Review of the evidence of 
record reveals that the veteran did not have dental trauma 
during service.  Moreover, the evidence of record indicates 
that the veteran has already received VA dental treatment.  
Accordingly, service connection for a dental disorder must be 
denied as the veteran a claim for which the law provides a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a dental disorder is denied.  


REMAND

The veteran filed a claim for service connection for 
"smoking" in December 1997.  Review of the service medical 
records reveals entries noting tobacco abuse and that the 
veteran was sent to tobacco cessation treatment.  Since the 
claim was filed on or before June 9, 1998, O.G.C. Prec. Op. 
2-93 applies, and service connection may be established for 
disability or death if the evidence establishes that injury 
or disease resulted from tobacco use during active military 
service.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, a VA examination is necessary to ascertain if 
the veteran has a diagnosis of nicotine dependence and if he 
had this disorder during service.  

No VA Compensation and Pension examinations have been 
conducted with respect to the veteran's claims for service 
connection for arthritis, a skin disorder, and a sinus 
disorder.  This should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
joints examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
report of examination should include a 
detailed account of all manifestations of 
shoulder pathology found to be present.  
All necessary tests should be conducted.  
The examiner is requested to obtain from 
the veteran a list of what specific joints 
he is claimed service connection for 
arthritis for.  The examiner is requested 
to review the veteran's service medical 
records and indicate an opinion as to the 
etiology of any arthritis or other joint 
disorder(s) found to be present.  
Specifically, is it as least as likely as 
not that any current arthritis was 
incurred during active service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  The veteran should be scheduled for 
the appropriate examination for sinus 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of sinus disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and indicate an opinion as 
to the etiology of any sinus disorder 
found to be present.  Specifically, is it 
as least as likely as not that any current 
sinus disorder was incurred during active 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  The veteran should be scheduled for 
the appropriate examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of skin disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and indicate an opinion as 
to the etiology of any current skin 
disorder found to be present.  
Specifically, is it as least as likely as 
not that any current skin disorder was 
incurred during active service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be scheduled for 
the appropriate examination for 
psychiatric disorders.  The Board is 
interested in ascertaining if the veteran 
has a psychiatric diagnosis with respect 
to his claim for service connection for 
tobacco related disabilities.  
Specifically, does the veteran have a 
diagnosis of nicotine dependence?  The 
examiner is requested to review the 
service medical records with attention to 
records which indicate entries showing 
tobacco abuse and tobacco cessation 
treatment and indicate if the evidence 
shows that the veteran had nicotine 
dependence during active military service.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


